FILED
                                                                             Jan 03 2018, 9:21 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Donald J. Frew                                             Curtis T. Hill, Jr.
Fort Wayne, Indiana                                        Attorney General of Indiana
                                                           Robert J. Henke
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           January 3, 2018
of Parent Rights of:                                       Court of Appeals Case No.
                                                           02A04-1706-JT-1343
B.L.P. (Minor Child)
                                                           Appeal from the Allen Superior
and                                                        Court
Br.L.P. (Father),                                          The Honorable Charles F. Pratt,
Appellant-Respondent,                                      Judge
                                                           The Honorable Sherry A. Hartzler,
        v.                                                 Magistrate
                                                           Trial Court Cause No.
The Indiana Department of                                  02D08-1607-JT-179
Child Services,
Appellee-Petitioner



Baker, Judge.



Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018                           Page 1 of 19
[1]   Br.L.P. (Father) appeals the trial court’s order terminating his parent-child

      relationship with B.L.P. (Child), arguing that there is insufficient evidence

      supporting the termination order. In addition to reaffirming our prior holding

      that the Interstate Compact on the Placement of Children does not apply to out-

      of-state parents, we find that the evidence is insufficient to support termination.

      Therefore, we reverse and remand.


                                                       Facts
[2]   Child was born to C.V. (Mother) and Father on March 21, 2005. 1 The parents

      were not married, and Child lived with Mother for an unknown period of time

      after he was born. At some point, Child began living with his maternal

      grandmother (Grandmother) after both parents became incarcerated.

      Grandmother intervened in the paternity action and became Child’s legal

      custodian in September 2007. In 2008, Father moved to Atlanta, Georgia,

      because he needed a “change of scenery” and had family members who lived in

      Georgia. Tr. p. 69-70. In May 2012, Father was convicted for “selling and

      dealing in cocaine” in Georgia, and he was incarcerated for that offense until

      May 2014. Id. at 70. As of May 2016, he was no longer on probation or parole

      and had completed all requirements related to his incarceration.


[3]   Child has significant behavioral issues and multiple mental health diagnoses,

      and in October 2013, Child began acting out. Grandmother was no longer able




      1
          Mother is not a party to this appeal.


      Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 2 of 19
      to be Child’s caregiver because of his behavioral issues as well as her own

      physical and mental health and financial limitations.


[4]   In October 2013, the Department of Child Services (DCS) filed a petition

      alleging Child to be a Child in Need of Services (CHINS). The CHINS petition

      was based on Grandmother’s inability to be a caregiver for Child as well as

      Mother’s substance abuse and instability and Father’s then-incarceration. At

      that time, DCS removed Child from Grandmother’s care and custody and

      placed him in foster care.


[5]   On November 13, 2013, the trial court found Child to be a CHINS. Mother

      and Grandmother were present at the hearing and Father participated

      telephonically. Mother and Grandmother admitted to the allegations in the

      petition. Father admitted that he was incarcerated and, as a result, unable to

      care or provide for Child at that time. That same day, the trial court held a

      dispositional hearing, ordering Father to participate in a “diagnostic evaluation

      within 30 days” of his release from incarceration and for him to follow the

      recommendations of the evaluation; the trial court also authorized supervised

      visitation with Child. Appellant’s App. Vol. II p. 49-50.


[6]   Sometime in 2014, after he was released from incarceration, Father began

      having regular phone contact with Child. In August 2015, Father and Child

      began having supervised Skype calls. Luis Hernandez, who supervised those

      calls, testified that Father participated in about 75% of the calls; the 25% he

      missed were the result of technological problems. As time went on, Father’s


      Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 3 of 19
      rate of participation improved. Hernandez believed that the interactions

      between Father and Child were positive and stated that Child “looks forward to

      speaking with his father.” Tr. p. 19. Child’s behavior was always appropriate

      during and after that contact with Father, and Hernandez had no concerns

      about Father and Child being in each other’s presence.


[7]   Indiana DCS does not have contracts in Georgia with service providers.

      Consequently, while the Family Case Manager recommended a provider to

      Father for the diagnostic evaluation, Father was required to pay for the

      evaluation himself. Father participated in the evaluation but he was surprised

      to learn he had to come back again for a second part. When he went back for

      the second part, “they told me I need to come back for the third part,”

      eventually telling him that it could include “seven or eight” assessments. Id. at

      160. Each time Father went to the provider, he had to pay $300. He could not

      afford to complete all portions of the assessment, and also began to believe that

      the service provider was purposely delaying the process so that he would have

      to spend more money. The provider told Father that it would not release the

      portion of the assessment that he had completed to DCS until Father completed

      the entire assessment, though the Family Case Manager testified that the

      provider informed her that Father “did not come in and sign off so that we can

      um have access to what he completed . . . .” Id. at 127, 160.


[8]   At some point in 2016, DCS requested that an evaluation of Father’s life and

      home be completed under the Interstate Compact on the Placement of Children

      (ICPC). After completing the evaluation, the evaluator did not recommend

      Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 4 of 19
       placement of Child with Father based on two concerns: first, Father was living

       in a duplex and there were signs of fire damage to the apartment next door; and

       second, Father had recent criminal history.


[9]    On July 18, 2016, DCS filed a petition to terminate the parent-child relationship

       between Child and his parents. The termination hearing took place on

       December 8 and 16, 2016. Father participated telephonically. At the time of

       the hearing, Father had full-time employment as a carpenter. He had

       maintained consistent employment since May 2013,2 moving from a position as

       a laborer to a position as a carpenter; Father was on a path “to management as

       a safety carpenter[.]” Id. at 162. He had moved from the duplex to a three-

       bedroom home, which he shared with his girlfriend and her two sons. Father

       was realistic, understanding that Child would not be placed with him

       immediately, so he was also paying rent to a cousin who lived in the area for a

       bedroom for Child, in case Child was permitted to move to Georgia and be

       placed in relative care. Id.


[10]   Because of financial constraints as well as his demanding work schedule, Father

       has been unable to travel to Indiana to see Child in person. Child’s foster

       parents traveled to the Georgia area twice since Father was released from




       2
        Although not entirely clear, it appears that Father was in a work release program before he was released to
       probation in 2014.

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018                       Page 5 of 19
       incarceration in 2014, and those two times are the only occasions on which

       Father and Child have interacted in person.


[11]   Throughout the CHINS and termination cases, Father has been cooperative

       and communicative with DCS. He participated telephonically in conferences

       when asked to do so and participated telephonically at all important hearings.

       At the termination hearing, he acknowledged his serious criminal history and

       admitted that he has “made some bad decisions,” but maintained that “I have

       made a new way for my life to live right since I’ve been out to work six days a

       week . . . . I want to show my son . . . hard work will get you where you need

       to get eventually . . . .” Id. at 161. Father insisted that “the lightbulb has finally

       went off. I’ve found a different way to provide for my family and show them

       structure . . . .” Id. at 162.


[12]   On April 11, 2017, the trial court issued an order granting DCS’s petition to

       terminate the parent-child relationship.3 In pertinent part, it found and held as

       follows:


               28.      In approximately 2008, Father moved to Georgia and
                        ceased visiting his child or maintaining regular and
                        consistent contact.


                                                          ***




       3
        The trial court terminated the parent-child relationship of both Mother and Father, but Mother has not
       appealed the order.

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018                      Page 6 of 19
        30.      During the course of the child’s placement with
                 [Grandmother], neither parent provide[d] regular and
                 consistent financial and/or material support and care of
                 the minor child.


                                                   ***


        37.      Since the child has been a ward of the State of Indiana,
                 Father has only seen the child two times face to face . . . .


        38.      Father has never returned to the State of Indiana since
                 leaving in 2008. Father cites his work schedule as the
                 impairment despite there not being any restrictions on his
                 travel since his release and despite the travel being only
                 eight (8) hours.


        39.      The Court finds that Father is gainfully employed and
                 living with his girlfriend and her two children. Father has
                 two other children who do not reside with him.


        40.      The Court finds that Father is fully aware of his court
                 ordered obligations under the Dispositional Decree;
                 however, he never completed his diagnostic assessment
                 citing financial reasons despite the fact he is employed 56
                 hours per week as a carpenter. Father also claimed that he
                 did not want to attend multiple sessions to complete the
                 evaluation.


        41.      The Court finds that although Father completed some
                 portions of his diagnostic assessment, he has failed to sign
                 a release to [DCS] so that those portions completed could
                 be obtained.




Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018       Page 7 of 19
        42.      The Court finds that Father has not provided financial
                 and/or material support for the child since the child has
                 been placed under the supervision of [DCS]. . . .


                                                   ***


        45.      The Court finds that Father has not consistently
                 participated in his therapeutic visitations[,] failing to
                 participate in approximately twenty-five percent (25%) of
                 his visitations. . . .


                                                   ***


                                      [Conclusions of Law]


                                                   ***


        3.       The Court concludes that the reasons for the child’s
                 placement outside of Mother and Father’s care was
                 primarily due to their drug use, incarcerations and inability
                 and/or unwillingness to provide care and supervision.
                 Due to the parents’ failure to remedy the reasons for
                 removal and continued placement outside of their care, the
                 child continues to be placed in foster care.


        4.       The Court concludes that although the child requires
                 consistency and stability, Father . . . [has] been unable and
                 unwilling to demonstrate an ability to provide this need to
                 the child. Father has been inconsistent in his Court
                 ordered therapeutic visitations over video
                 conferencing. . . . Father has not even physically seen his
                 child but for two times in the last three years despite an[]
                 ability to do so. The Court concludes that . . . Father’s
                 failure to follow through in his services and visitations is

Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 8 of 19
                        indicative of [his] instability and inability to remedy the
                        reasons for the child’s removal and his placement outside
                        of their care. Further, the Court finds that as a result
                        of . . . Father’s failure to comply, the continuation of the
                        parent-child relationship poses a threat to the well-being of
                        the children [sic]. . . .


               5.       . . . The Court concludes that the termination of parental
                        rights and placement for adoption will provide the children
                        [sic] with the nurturance[,] care and protection they [sic]
                        require. It is therefore in their [sic] best interests that the
                        petition to terminate parental rights be granted.


       Appealed Order p. 10-13. Father now appeals.


                                     Discussion and Decision
                                                     I. ICPC
[13]   First, we must evidently again address an issue that has already been decided by

       this Court. Just two years ago, this Court squarely held that “the ICPC does not

       apply to placement with an out-of-state parent.” D.B. v. Ind. Dep’t of Child Servs., 43
N.E.3d 599, 604 (Ind. Ct. App. 2015) (emphasis added), trans. denied.

       Notwithstanding this unambiguous holding, apparently DCS is still

       requesting—and trial courts are still granting—ICPC evaluations for out-of-state

       parents.


[14]   DCS directs our attention to rules and regulations that have been promulgated

       under the ICPC by the Compact Administrator. Rules and regulations,




       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018     Page 9 of 19
however, do not and cannot trump the plain statutory language enacted by our

General Assembly. As we already held in D.B.:


        Article III of the ICPC sets forth the conditions for placement out
        of state:


                 (a)      A sending agency may not send, bring, or cause to
                          be sent or brought into any other party state a child
                          for placement in foster care or as a preliminary to a
                          possible adoption unless the sending agency complies
                          with each requirement under article III and with the
                          receiving state’s laws governing the placement of
                          children.


                 (b)      Before sending, bringing, or causing any child to be
                          sent or brought into a receiving state for placement in
                          foster care or as a preliminary to a possible adoption, the
                          sending agency shall furnish the appropriate public
                          authorities in the receiving state written notice of
                          the intention to send, bring, or place the child in the
                          receiving state. . . .


        I.C. 31-28-4-1 art. III (emphases added). Thus, the plain
        language of the statute makes clear that the ICPC applies only to
        the placement of a child in foster care or as a preliminary to a
        possible adoption.


        DCS contends that “the answer to the question of whether the
        ICPC applies is circumstantial in nature.” Appellee’s Br. p. 18.
        To the contrary, the answer to that question is statutory in nature.
        And the statute quite plainly provides that it applies only to
        placement in foster care or a preadoptive home. A biological
        parent is neither of these.



Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018         Page 10 of 19
       Id. (internal footnote omitted) (emphases original). So, yet again, we hold as

       plainly and unambiguously as possible: unless and until the statute is amended,

       the ICPC does not apply to placement with an out-of-state parent. To the

       extent that the termination order in this case relied on the rejected ICPC, we

       discount that basis of the ruling.


                                       II. Termination Order
[15]   Father argues that there is insufficient evidence supporting the order

       terminating his relationship with Child. Our standard of review with respect to

       termination of parental rights proceedings is well established. In considering

       whether termination was appropriate, we neither reweigh the evidence nor

       assess witness credibility. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225,

       1229 (Ind. 2013). We will consider only the evidence and reasonable inferences

       that may be drawn therefrom in support of the judgment, giving due regard to

       the trial court’s opportunity to judge witness credibility firsthand. Id. Where,

       as here, the trial court entered findings of fact and conclusions of law, we will

       not set aside the findings or judgment unless clearly erroneous. Id. In making

       that determination, we must consider whether the evidence clearly and

       convincingly supports the findings, and the findings clearly and convincingly

       support the judgment. Id. at 1229-30. It is “sufficient to show by clear and

       convincing evidence that the child’s emotional and physical development are

       threatened by the respondent parent’s custody.” Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 148 (Ind. 2005).



       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 11 of 19
[16]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)      The child has been removed from the parent for at
                                 least six (6) months under a dispositional decree.


                        (ii)     A court has entered a finding under IC 31-34-21-5.6
                                 that reasonable efforts for family preservation or
                                 reunification are not required, including a
                                 description of the court’s finding, the date of the
                                 finding, and the manner in which the finding was
                                 made.


                        (iii)    The child has been removed from the parent and
                                 has been under the supervision of a local office or
                                 probation department for at least fifteen (15) months
                                 of the most recent twenty-two (22) months,
                                 beginning with the date the child is removed from
                                 the home as a result of the child being alleged to be
                                 a child in need of services or a delinquent child;


               (B)      that one (1) of the following is true:


                        (i)      There is a reasonable probability that the conditions
                                 that resulted in the child’s removal or the reasons
                                 for placement outside the home of the parents will
                                 not be remedied.


                        (ii)     There is a reasonable probability that the
                                 continuation of the parent-child relationship poses a
                                 threat to the well-being of the child.


       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018     Page 12 of 19
                        (iii)    The child has, on two (2) separate occasions, been
                                 adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


               A. Remedy of Conditions Resulting in Removal
[17]   Child was initially removed from Father’s care and custody because at the time

       Grandmother was no longer able to care for Child, Father was incarcerated.

       Father is no longer incarcerated. Indeed, he has successfully completed

       probation and/or parole and has no remaining incarceration-related constraints

       on his life. See K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 643 (Ind. 2015)

       (holding that “incarceration is an insufficient basis for terminating parental

       rights”). Furthermore, at the time of the hearing, Father had full-time

       employment—indeed, he had maintained full-time employment for over two

       years at the time of the termination hearing. He also had stable housing with

       room for Child should Child be placed in his care—and a bedroom for Child

       available in the residence of a cousin, should Child be placed in relative care.


[18]   Child’s placement outside of Father’s care and custody has continued because

       they are still forging a relationship, which is difficult when they live in two

       different states. Father admits that in the past, he was not nearly as involved
       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018      Page 13 of 19
       with Child as he should have been. As a result, they do not—yet—have a

       strong bond. But he has worked to better himself and, during the CHINS case,

       worked within his limitations to get to know Child. He participated regularly in

       telephone and Skype calls with Child. While his participation was not 100%,

       the record is undisputed that the reason for the handful of missed calls was

       technological difficulties. And his percentage of participation improved as the

       case progressed (presumably because all technological wrinkles were ironed out

       with time).


[19]   DCS seeks to fault Father for being unable to visit Child in Indiana. But to be

       able to do so, Father would have had to jeopardize his employment. And while

       DCS blithely asserts that “a plane flight from Georgia to Indiana, with a several

       hour face-to-face visit could all be accomplished in one single day,” DCS fails

       to acknowledge the exorbitant cost that such a trip would incur. Appellee’s Br.

       p. 29. By expecting Father to accomplish tasks that are not realistic for most

       people, DCS set Father up to fail from the start.


[20]   It is undisputed that at the time of the termination hearing, Father had

       successfully completed probation, was maintaining full-time employment, and

       had stable housing. See In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App. 2004)

       (noting that the juvenile court must judge a parent’s fitness to care for his child

       at the time of the termination hearing, taking into consideration evidence of

       changed conditions). He has done everything within his power to remedy the

       mistakes of the past and forge a bond with Child. Under these circumstances,

       there is not clear and convincing evidence supporting the trial court’s

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 14 of 19
       conclusion that there is a reasonable probability that the reasons for Child’s

       placement outside of Father’s care and custody will not be remedied.


                              B. Threat to Child’s Well-Being
[21]   As the statute is phrased in the disjunctive, we must also consider whether DCS

       established by clear and convincing evidence that there is a reasonable

       probability that the continuation of the parent-child relationship poses a threat

       to Child’s well-being.


[22]   The trial court found the following facts in support of its conclusion that Child’s

       well-being was threatened: (1) Father was inconsistent in his participation with

       the Skype calls; (2) Father has only seen Child in person twice in the last three

       years; and (3) Father failed to follow through in his court-ordered diagnostic

       evaluation. Appealed Order p. 13.


[23]   With respect to the Skype calls, Father participated in approximately 75% of

       those supervised interactions. It is undisputed that he missed the remaining

       calls because of technological difficulties. As time passed, his percentage

       improved. And the visitation supervisor testified that all interactions between

       Father and Child were “positive,” that Child always “look[ed] forward to

       speaking with his father,” that Child “want[ed] to be there,” and that Child

       exhibited no inappropriate behavior following those calls. Tr. p. 19. The

       supervisor had no concerns about Father and Child being in each other’s

       presence aside from the fact that they have had limited face-to-face interactions.

       Id. at 16, 19.

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 15 of 19
[24]   With respect to Father’s limited ability to interact with Child in person, we

       agree that this fact makes this case particularly challenging. But to terminate a

       parent-child relationship because a parent lives out of state, works full-time, and

       cannot afford to fly to another state and home again in the same day is to

       punish a parent for their geographic location and economic wherewithal. We

       decline to sanction this result.


[25]   Finally, with respect to the diagnostic evaluation, we share Father’s confusion

       about the process. We would have suspected that a diagnostic evaluation

       would be similar to Indiana’s substance abuse assessments, which are a one- or,

       perhaps, two-session evaluation of the client, from which stems diagnoses and

       recommendations for further treatment. Father went in with the same

       understanding:


               it was supposed to be a one-time evaluation[.] I went and did it
               then they said it was the second part of the evaluation and I
               would be done[.] [T]hen they told me it was a third part of the
               evaluation and then a fourth part and possibly a fifth part . . . .


       Tr. p. 79. They later said “they don’t know” how many sessions there might

       be, telling Father “it could be probably seven or eight assessments . . . .” Id. at

       160. Father was paying for this evaluation out of his own pocket; each time he

       went, he paid $300. He reached a point where he was both understandably

       frustrated by and suspicious of the process and where he was unable to afford to

       continue with it. DCS did not help Father, simply telling him that as it was out

       of state, there was no assistance that could be offered.


       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018    Page 16 of 19
[26]   While we acknowledge that Father did, in fact, fail to comply with this court

       order, under these circumstances, we do not believe that his failure to do so

       leads to a conclusion that there is a threat to Child’s well-being if the

       relationship is continued. It is undisputed that Father was cooperative with

       DCS throughout the CHINS case, participated telephonically at all major

       hearings, and telephonically attended “any conferences [DCS] asked him to be

       a part of . . . .” Id. at 127. Consequently, although Father failed to complete

       the diagnostic evaluation, we see no evidence of a pattern of behavior

       demonstrating a lack of cooperation or any indication that he has not taken the

       process entirely seriously.


[27]   Nothing in Father’s current circumstances or behavior throughout the CHINS

       case suggests that Child’s well-being is at risk if the relationship is maintained.

       In other words, we do not find that the record holds clear and convincing

       evidence of a reasonable probability that the continuation of the parent-child

       relationship poses a threat to Child’s well-being.


                                             C. Best Interests
[28]   Finally, we consider the general question of what is in Child’s best interests.

       Stability and consistency are important for every child, and in this case, Father

       has not historically provided that. He made a series of compounding bad

       decisions over the years that led to a lack of a relationship with Child.


[29]   But since he was released from incarceration in 2014, he has made every effort

       to better himself and become a suitable caregiver for his son. He has found and

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 17 of 19
       maintained full-time employment, and has been successful enough that he is

       now on a path to management. He has stable housing and is even paying his

       cousin to rent a room in her house in case Child were to be sent to live in

       Georgia before it was recommended that Child be placed with Father. All of

       his interactions with Child have been positive, and Child has been eager for

       those to continue. The Family Case Manager testified that Father and Child

       have a good relationship: “they are able to talk about things [and] they are able

       to conversate and um [Child] does ask questions of his dad so yes I think that

       they are working on building a strong relationship.” Id. at 136.


[30]   Moreover, while Child has thrived in his foster care placement, at the time of

       the termination hearing, it was not at all clear that his foster mother intended to

       adopt him. Indeed, she has been “back and forth about her willingness to

       adopt” him. Id. at 65. More specifically, the Family Case Manager agreed that

       the foster mother has been unable to reach a decision: “the foster mom is yes I

       am no I’m not yes I am no I’m not because of the child’s behavior issues[.]” Id.

       at 134. Essentially, whenever Child had behavioral issues, “the foster mom

       backs away about wanting to adopt him . . . .” Id. at 135. Consequently, it is

       not a given that the termination of the parent-child relationship would lead to

       stability, consistency, or permanency for Child.


[31]   Child has a parent who, while living in a different state and having a history of

       poor choices, has made every effort to remedy the situation and become a

       suitable caregiver. Father wants to parent his son, and while they need more

       time—and geographical proximity—to further cement their relationship, we

       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 18 of 19
       simply cannot say that this record holds clear and convincing evidence that the

       termination of this relationship, at this point, is in Child’s best interests.


[32]   The judgment of the trial court is reversed and remanded.


       Riley, J., concurs.
       Brown, J., concurs in result without an opinion.




       Court of Appeals of Indiana | Opinion 02A04-1706-JT-1343 | January 3, 2018   Page 19 of 19